           Case 1:20-vv-00886-UNJ Document 32 Filed 04/12/21 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 20-886V
                                      Filed: March 18, 2021
                                          UNPUBLISHED

                                                                    Special Master Horner
    MARK THOMAS, on behalf of his
    minor child, Z.T.,

                         Petitioner,                                Order Concluding Proceedings;
    v.                                                              Vaccine Rule 10(d)

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Andrew Donald Downing, Van Cott & Talamante, PLLC., Phoenix, AZ, for petitioner.
Jeremy Fugate, U.S. Department of Justice, Washington, DC, for respondent.


                             ORDER CONCLUDING PROCEEDINGS1
        On July 21, 2021, petitioner, Mark Thomas, filed a petition under the National
Childhood Vaccine Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that his minor
child’s July 26, 2017 Gardasil vaccination caused a severe adverse reaction and that
the Gardasil vaccine has been connected to autonomic nervous system dysfunction.
On March 18, 2021, I issued a notice indicating that statutory 240-day period for the
special master’s issuance of a decision in this case has expired. (ECF No. 26.) On
March 18, 2021, petitioner filed a Notice of Intent to Withdraw his Petition pursuant to 42
U.S.C. §300aa-21(b) and requested that an order concluding proceedings be issued.
(ECF No. 27.)




1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.


                                                       1
         Case 1:20-vv-00886-UNJ Document 32 Filed 04/12/21 Page 2 of 2




       Vaccine Rule 10(d) states:
       If the special master fails to issue a decision within the time specified in
       Vaccine Rule 10(b), the special master must file a notice to petitioner
       pursuant to 42 U.S.C. §300aa-12(g)(1). Within 30 days after the date of
       filing of the special master’s notice, the petitioner may file a notice to
       continue or withdraw the petition pursuant to 42 U.S.C. §300aa-21(b). If the
       petitioner elects to withdraw the petition, the special master must issue an
       order concluding proceedings. The special master’s order, upon entry will
       be deemed a judgment for purposes of 42 U.S.C. §300aa-15(e)(1).
Accordingly, petitioner’s request is granted, and the Court of Clerk is hereby notified that
the proceedings of this petitioner are now concluded, but no judgment should be
entered by the Clerk’s Office.

IT IS SO ORDERED.

                                                 s/Daniel T. Horner
                                                 Daniel T. Horner
                                                 Special Master




                                             2
